ORDER

PER CURIAM.
The City of Kahoka (city) appeals a judgment of the Circuit Court of Clark County denying condemnation of properties in the city owned by respondents, Brett Bertelli, Rex E. Goldsberry and Nancy L. Goldsberry.
Substantial evidence supports the trial court’s findings that the city intended to acquire respondents’ properties not for a public use but in order to exchange these properties for other property which will be put to a public use, therefore, the condemnation was not in compliance with Article 1, Section 28 of the Missouri Constitution and Section 88.667 RSMo 1994. No error of law appears. We affirm the judgment pursuant to Rule 84.16(b). An opinion reciting the detailed facts and restating the principles of law would have no precedential value.